Citation Nr: 0703171	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  00-07 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
10 percent for bilateral osteoarthritis, trapeziometacarpal 
joints of the thumbs. 

2.  Entitlement to service connection for hypertensive 
vascular disease (hypertension).  

3.  Entitlement to service connection for chronic fatigue 
syndrome (CFS).  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from January 1975 to September 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, and from November 2000 and October 
2002 rating decisions from the VA's RO in St. Petersburg, 
Florida.  

The veteran withdrew his claims for increased ratings for 
psoriasis and migraines in February 2006.  Those issues are 
not before the Board.  

The issue of entitlement to service connection for CFS was 
previously remanded in the Board's April 2006 decision.  
However, the Board has since vacated the April 2006 decision 
and all three issues on appeal will be reviewed de novo.  


FINDINGS OF FACT

1.  The veteran does not have unfavorable ankylosis of the 
thumbs.  There is x-ray evidence of involvement of two or 
more major joints or minor joint groups, but there is no 
evidence of occasional incapacitating exacerbations.  

2  The veteran's hypertension was caused by his military 
service from January 1975 to September 1996.  

3.  The veteran has been taking Mobic daily to control his 
CFS symptoms prior to August 2005.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for bilateral 
osteoarthritis of the trapeziometacarpal joints of the thumbs 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.71a, Diagnostic Codes (DC) 
5003, 5224 (2002 and 2006).

2.  Service connection for hypertensive vascular disease is 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).  

3.  Service connection for chronic fatigue syndrome is 
established.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303, 3.317 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as 
to the degree of disability will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran asserts that he is entitled to a higher initial 
rating for his service-connected bilateral osteoarthritis of 
the thumbs, currently evaluated as 10 percent disabling.  He 
is assigned a 10 percent rating by analogy under DC 5003-
5224, degenerative arthritis and ankylosis of the thumb.  
38 C.F.R. § 4.71a.  

Under DC 5003, arthritis is rated according to limitation of 
motion of the specific joints involved.  When the limitation 
of motion of the joints is noncompensable, a 10 percent 
rating is warranted when there is x-ray involvement of two or 
more major joints or two or more minor joint groups.  A 20 
percent rating is warranted when there is x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations.  

Under DC 5224, a 10 percent evaluation is warranted when 
there is favorable ankylosis and a 20 percent evaluation is 
warranted when there is unfavorable ankylosis.  

The provisions for rating disabilities in the individual 
fingers were amended on July 26, 2002, effective August 26, 
2002.  See 67 Fed. Reg. 48784-48787 (July 26, 2002).  The 
relevant evaluation requirements effective since August 26, 
2002 provide for a new diagnostic code which discusses the 
particular limitation of motion of the thumb.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5228 (2006).  However, the criteria 
for DC 5224 are the same in both the 2002 and 2006 versions 
of 38 C.F.R. § 4.71a except that the amended provisions add a 
note after DC 5224 requiring that consideration be given to 
whether evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.  Evaluation as amputation is not 
warranted in this case, nor is evaluation for limitation of 
motion of other digits.  

The Board notes that there is no evidence of limitation of 
motion with a gap of one to two inches between the thumb pad 
and the fingers, with the thumb attempting to oppose the 
fingers, to warrant a compensable evaluation under DC 5228, 
limitation of motion of the thumb.  See Butts v. Brown, 5 
Vet. App. 532 (1993) (choice of diagnostic code should be 
upheld if supported by explanation and evidence).  

An April 2006 x-ray showed that the veteran had severe 
subchondral cyst formation, osteophytosis, joint space loss, 
and exuberant bone production with radial subluxation in both 
first carpometacarpal joints.  There was variable 
osteophytosis and joint space loss involving the 
interphalangeal joints within both hands.  There was 
osteophytosis of the trapezioscaphoid joints.  The impression 
from the x-ray was osteoarthritis within both hands and 
wrists, severe within the first carpometacarpal joint 
bilaterally.  

A March 2005 VA examination showed that the veteran had 
decreased sensation to pinpricks on his right hand, along the 
ulnar side.  There was no tenderness, swelling, or redness of 
either of his thumbs.  His right thumb had a 
metacarpophalangeal joint flexion of 50 degrees, a proximal 
interphalangeal joint flexion of 50 degrees, and a distal 
interphalangeal joint flexion of 40 degrees.  There was no 
pain on motion in the right thumb or additional limitation of 
motion with repetitive use.  His left thumb had a 
metacarpophalangeal joint flexion of 60 degrees, a proximal 
interphalangeal joint flexion of 25 degrees, and a distal 
interphalangeal joint flexion of 20 degrees.  There was no 
gap between the tip of the thumb and fingers.  Between the 
tips of the fingers and proximal transverse crease, there was 
a gap of about 0.3 inches on the right and 0.5 inches on the 
left.  There was no gap between the thumb pad and the fingers 
when the veteran opposed his fingers.  He had good strength, 
but experienced pain when pushing, pulling, and twisting.  
The examiner reported no additional limitation of motion with 
repetitive use.  The examiner did not mention favorable or 
unfavorable ankylosis.  

In February 2001, the veteran had x-rays of both hands and 
the impression showed bilateral osteoarthritis in the first 
carpometacarpal joints and right second distal 
interphalangeal joint.  The osteoarthritis is worse in his 
right hand.  

For the purposes of rating arthritis under DC 5003, 
"multiple involvements of the interphalangeal, metacarpal, 
and carpal joints of the upper extremities" can be ratable 
on parity with major joints.  38 C.F.R. § 4.45(f).  While the 
veteran meets the criteria that there be x-ray evidence of 
two or more major joints (the interphalangeal joints of his 
hands), there are no records whatsoever of incapacitating 
episodes due to the veteran's bilateral osteoarthritis of the 
thumbs.  Thus, he does not meet the criteria for a 20 percent 
evaluation under DC 5003, which requires incapacitating 
episodes.  He also does not have unfavorable ankylosis of the 
thumbs.  Therefore, he does not meet the criteria for a 20 
percent evaluation under DC 5224.  The post-service medical 
records provide evidence against this claim. 

Since the present appeal arises from an initial rating 
decision which established service connection and assigned an 
initial disability rating, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board finds that the criteria for a 20 percent 
evaluation have not been met at any time to warrant a staged 
rating.  Simply stated, the Board does not find evidence that 
the veteran's disability evaluation should be increased for 
any separate period based on the facts found during the 
appeal period.  The evidence of record from the day the 
veteran filed his claim to the present supports the 
conclusion that he is not entitled to increased compensation 
during any time within the appeal period.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOGCPREC 6-96.  The appeal is denied.  

With regard to the service connection claims, service 
connection may be granted if the evidence demonstrates that a 
current disability resulted from an injury or disease that 
was incurred or aggravated during active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2006).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The veteran was diagnosed with hypertension 
by VA in March 1998.  He has been on medications to control 
his hypertension for many years.  He also has a current 
diagnosis of CFS.  Thus, the veteran has a current 
disabilities from hypertension and CFS.  

For rating purposes, the term "hypertension" means that the 
diastolic blood pressure is predominantly 90 or greater.  
38 C.F.R. § 4.104, DC 7101, Note (1) (2006).  The veteran's 
service medical records (SMRs) indicate that he had a 
diastolic blood pressure of 90 or higher on four occasions.  
His blood pressure was 136/94 in July 1986, 140/102 
(standing) and 142/92 (sitting) in June 1990, 138/90 in 
October 1991, and 144/94 in August 1993, when he reported to 
a physician specifically to have his blood pressure checked.  
Therefore, the veteran had some indication of hypertension on 
four occasions while on active duty in the military.  

Dr. "D. R.", a private practitioner, wrote a letter to VA 
in December 2000 stating that he had reviewed copies of the 
veteran's SMRs and concluded that the veteran had been 
hypertensive since 1986 and should have been a candidate for 
medical therapy at that time.  

The medical records and facts cited above are entitled to 
great probative weight and provide evidence in favor of this 
claim.  In adjudicating this claim, the Board has considered 
the doctrine of reasonable doubt.  As the U.S. Court of 
Appeals for Veterans Claims (Court) has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'" Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b).

Based on the above, the Board finds that the evidence 
supports service connection for hypertension.  The appeal is 
granted.  

With regard to the veteran's claim for service connection for 
CFS, service connection may be established for a Persian Gulf 
veteran who exhibits, subject to various conditions, service 
connection may be granted for a disability due to undiagnosed 
illness of a veteran who served in the Southwest Asia Theater 
of operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, headache, muscle pain, joint pain, abnormal 
weight loss, menstrual disorders, sleep disturbances, signs 
or symptoms involving the skin or respiratory system (upper 
and lower), cardiovascular, gastrointestinal, neurological, 
or neuropsychological signs or symptoms.  The illness must 
become manifest during either active service in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more, under the appropriate 
diagnostic code of 38 C.F.R. Part 4, not later than December 
31, 2006.  

By history, physical examination, and laboratory tests, the 
disability cannot be attributed to any known clinical 
diagnosis.  There must be objective signs that are 
perceptible to an examining physician and other non-medical 
indicators that are capable of independent verification.  
There must be a minimum of a six-month period of chronicity.  
There must be no affirmative evidence that relates the 
undiagnosed illness to a cause other than being in the 
Southwest Asia Theater of operations during the Persian Gulf 
War.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. 3.317 (2006). 

If signs or symptoms have been medically attributed to a 
diagnosed (rather than undiagnosed) illness, the Persian Gulf 
War presumption of service connection does not apply.  
VAOPGCPREC 8-98.

For purposes of this section, a qualifying chronic disability 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) an 
undiagnosed illness; (B) the following medically unexplained 
chronic multisymptom illnesses that are defined by a cluster 
of signs or symptoms: (1) chronic fatigue syndrome; (2) 
fibromyalgia; (3) irritable bowel syndrome; or (4) any other 
illness that the Secretary determines meets the criteria in 
38 C.F.R. § 3.317(a)(2)(ii) for a medically unexplained 
chronic multisymptom illness; or (C) any diagnosed illness 
that the Secretary determines in regulations prescribed under 
38 U.S.C.A § 1117(d) warrants a presumption of service-
connection.  38 C.F.R.  
§ 3.317(a)(2)(i). 

The term "medically unexplained chronic multisymptom 
illness" means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 
3.317(a)(2)(ii). 

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).

Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(4).

The veteran asserts that in August 1990, he was deployed to 
Saudi Arabia for four weeks to prepare a hospital for 
anticipated Desert Storm casualties.  The veteran's service 
personnel records (SPRs) are negative for any deployment to 
Saudi Arabia.  However, a September 1990 SMR shows that the 
veteran was treated for bronchitis, fatigue, runny nose, 
cough, and headache acquired "in Saudi deployment."  The 
veteran also submitted photographs of himself in Saudi 
Arabia.  The photographs and the SMR provide evidence in 
favor of the assertion that the veteran served in Saudi 
Arabia, and the Board will assume that the veteran did spend 
four weeks there in August 1990.  

The veteran was diagnosed with fatigue in February 1996 and 
was given a provisional diagnosis of CFS in the same month, 
after multiple non-specific complaints.  February 1996 
records from the Pensacola Naval Hospital show a diagnosis of 
CFS.  In December 2005, Dr. "T. B." from the Pensacola 
Naval Hospital wrote a letter to VA stating that the 
veteran's symptoms were consistent with CFS and that the 
veteran was evaluated by the endocrinology department for 
Gulf War Syndrome and was provided a diagnosis of CFS.  

In a January 2001 VA respiratory examination, the examiner 
stated that CFS was not discussed in great detail and that he 
telephoned the veteran later to clarify the CFS issue.  The 
veteran reported having a sleep disorder accompanied by 
decreased energy level, mood changes, poor concentrating 
ability, forgetfulness, nausea, and headaches.  He reported 
continuing tiredness, and that he went to bed as early as 6 
or 7 p.m.  The VA examiner believed that a psychiatric review 
was in order, but one was not conducted.  

August 2005 and January 2006 treatment records from a naval 
hospital show that the veteran had a prescription for Mobic, 
which he takes once a day to control his CFS symptoms.  

The veteran underwent a VA neurological disorders examination 
in September 2006.  The examiner reviewed the veteran's 
claims folder.  The veteran reported tiredness, trouble 
concentrating, short attention span, and memory problems 
since 1991 or 1992.  He also reported migraine headaches.  
Upon examination, the veteran was alert, well-oriented, and 
spoke fluently.  He could recall two out of three objects and 
could perform serial subtraction of sevens starting from 100 
and working backwards.  His pupils were equal and reacted to 
light.  There was no facial asymmetry or muscle atrophy.  His 
reflexes were normal.  The examiner stated that he could not 
state whether the veteran's CFS was related to his four weeks 
in Saudi Arabia "without resorting to mere speculation."  

Service connection is established on a presumptive basis 
because the veteran's CFS has manifested to a degree of 10 
percent prior to December 16, 2006.  Under DC 6354, CFS, a 10 
percent evaluation is warranted when debilitating fatigue, 
cognitive impairments (such as inability to concentrate, 
forgetfulness, confusion), or a combination of other signs 
and symptoms wax and wane but result in periods of 
incapacitation of at least one but less than two weeks total 
per year, or require symptoms to be controlled with 
continuous medication (emphasis added).  DC 6354 notes that 
for the purposes of evaluating CFS, the condition will only 
be considered incapacitating when it requires bed rest and 
treatment by a physician.  38 C.F.R. § 4.88b, DC 6354 (2006).  

There is no medical evidence of record to show that the 
veteran's CFS was incapacitating to the point where bed rest 
and treatment by a physician were required.  However, there 
is evidence of record that his CFS symptoms are continuously 
controlled by medication.  A July 2005 outpatient record 
shows that the veteran was taking SSRIs and Wellbutrin to 
treat his CFS, but that they did not work well and the 
veteran was going to try another medication.  There is 
evidence that the veteran was prescribed with Mobic for his 
CFS symptoms prior to outpatient treatment at a naval 
hospital in August 2005.  A subsequent treatment record from 
that hospital in January 2006 shows that he still had a 
prescription for Mobic.  The presumption applies because the 
veteran takes Mobic daily to control his CFS symptoms.  The 
appeal is granted.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in August 2005, January 2004, and December 2000, the RO 
advised the veteran of the evidence needed to substantiate 
his claims and explained what evidence VA was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible for 
providing.  Thus, the Board finds that the RO has provided 
all notice required by the VCAA.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that the RO did not provide VCAA notice prior 
the adverse decisions on appeal, which were issued in August 
1998, and November 2000, prior to the enactment of the VCAA.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  
However, as the Board has already determined that the veteran 
has received all required VCAA notice, any defect in timing 
of the VCAA notice results in no prejudice to the veteran and 
therefore constitutes harmless error.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004) (holding that the Court must take 
due account of the rule of prejudicial error when considering 
compliance with VCAA notice requirements); 38 C.F.R. 
§ 20.1102 (2006) (an error or defect in a Board decision that 
does not affect the merits of the issue or substantive rights 
of the appellant will be considered harmless).  

The RO did specifically ask the veteran to provide any 
evidence in his possession that pertains to the claim in the 
August 2005 VCAA notice letter.  Pelegrini, at 120-21.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, No. 02-1814 (September 22, 2006) 
(finding that the Board erred by relying on various 
postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

The Board is aware of the recent decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding notice 
requirements.  Based on a review of this decision, the Board 
finds no basis to remand this case to the RO for additional 
development.  Simply stated, based on the notice already 
provided to the veteran cited above, a further amended notice 
to the veteran would not provide a basis to grant the 
veteran's claim for an increased evaluation for bilateral 
osteoarthritis of the thumbs.  With regards to the claims 
being granted, the RO will be responsible for addressing any 
notice defect with respect to the effective date element when 
effectuating the award.  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, service personnel records, 
VA medical records, private medical records, and VA 
examinations.  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

The Board is also satisfied as to compliance with its 
instructions from the August 2005 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

ORDER

Entitlement to an initial disability evaluation higher than 
10 percent for bilateral osteoarthritis, trapeziometacarpal 
joints of the thumbs, is denied. 

Service connection for hypertensive vascular disease is 
granted. 

Service connection for CFS is granted.  


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


